              Case 2:20-cv-01106-JCC Document 15 Filed 08/13/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    SUSAN CLARK, for herself and/or on behalf of CASE NO. C20-1106-JCC
      all others similarly situated,
10
                                                   MINUTE ORDER
11                             Plaintiff,
              v.
12
      EDDIE BAUER LLC and EDDIE BAUER
13    PARENT LLC,
14                          Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the time
19   for Defendants to respond to the complaint (Dkt. No. 12). The Court hereby GRANTS the
20   motion and ORDERS that Defendants must respond to the complaint by August 25, 2020.
21          DATED this 13th day of August 2020.
22
                                                          William M. McCool
23                                                        Clerk of Court

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C20-1106-JCC
     PAGE - 1
